Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered February 13, 1992, which convicted defendant, upon his plea of guilty, of assault in the first degree, and sentenced him to a term of 2 to 6 years, unanimously affirmed.
The court did not abuse its discretion in denying without a hearing defendant’s motion to withdraw his guilty plea, defendant’s bare claims of innocence, coercion and ineffective assistance of counsel notwithstanding, where the minutes of the plea proceeding indicate that it was entered knowingly and voluntarily (see, People v Frederick, 45 NY2d 520; People v Sepulveda, 198 AD2d 66, lv denied 82 NY2d 930), and that "the opportunity given defendant at the time the motion was made to withdraw his plea—to speak for himself and to have *412his counsel address the court on his behalf—met the required procedural standard” (People v Tinsley, 35 NY2d 926, 927). Concur—Wallach, J. P., Kupferman, Ross, Nardelli and Williams, JJ.